[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              AUGUST 27, 2007
                              No. 07-11410                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 06-00037-CR-001-WLS-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

REGINALD EUGENE COBB,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                              (August 27, 2007)

Before BLACK, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Rick D. Collum, appointed counsel for Reginald Eugene Cobb in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Cobb’s convictions and

sentences are AFFIRMED.




                                          2